Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In this diversity action, 28 U.S.C. § 1332, Charles G. Wilson appeals the district court’s order granting summary judgment to Ocwen Loan Servicing LLC, on his misrepresentation and duress claims. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pau-peris, we affirm for the reasons stated by the district court. Wilson v. Ocwen Loan Servicing LLC, No. 1:13-cv-01176-GLR, 2013 WL 5276543 (D.Md. Sept. 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.

AFFIRMED.